DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1-10 are objected to because of the following informalities:  
	Claim 1: The phrase “an angle θ (where 0 ≤ θ ≤ 180 degrees holds)” as recited in line 8 appears to be -- an angle θ, where 0 ≤ θ ≤ 180 degrees holds,--.
	Re. claim 3: The phrase “wherein an angle θ (where 0 ≤ θ ≤ 180 degrees holds) formed” as recited in line 8 appears to be –wherein the angle θ, where 0 ≤ θ ≤ 180 degrees holds, formed--.
Appropriate correction is required.
	Claim 10: The phrase “an angle θ (where 0 ≤ θ ≤ 180 degrees holds)” as recited in line 7 appears to be -- an angle θ, where 0 ≤ θ ≤ 180 degrees holds,--.
	In addition, claim 10 is objected to as being a substantial duplicate of claim 1.  Claim 1 and claim 10 are essentially duplicates of one another or else are so close in content that they both cover the same thing, despite a slight difference in wording, especially in the preamble of the claimed invention.  It is improper to have two claims which contain the same limitations, in the same application as one claim would be a substantial duplicate of the other claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsunori (JP-200472820 A).
	Mitsunori teaches a process of making a magnet, comprising steps of: preparing three or more unmagnetized magnet materials (24) of which magnetization easy axes are oriented in predetermined directions, and adhering the unmagnetized magnet materials with each other to make an assembly as shown in Fig. 9; and applying a curved pulse magnetic field to the assembly to magnetize the assembly, wherein the unmagnetized magnet materials are magnetized into magnet blocks, and an angle θ (where 0 ≤ θ ≤ 180 degrees holds) formed by magnetization directions of at least a pair of magnet blocks adjacent to each other is in a range of 30 degrees to 120 degrees as shown in Fig. 9 (see also paragraphs [0006]-[0007] and [0014]).
	Re. claim 2: The angle θ is in a range of 45 degrees to 90 degrees as shown in Fig. 9.
	Re. claim 3: Each unmagnetized magnet material is in a substantially rectangular parallelepiped shape as shown in Fig. 9.
	Re. claim 5: The angle θ, where 0 ≤ θ ≤ 180 degrees holds, formed by magnetization directions of magnet blocks at both ends of three consecutive and adjacent magnet blocks including at least the pair of magnet blocks is in a range of 90 degrees to 180 degrees as shown in Fig. 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Laskaris et al. (US PAT. 7,345,560) as applied to claim in view of Oheshi et al. (EP-0877397 A2).
	Laskaris et al. teach a process of making a magnet, comprising steps of: preparing three or more unmagnetized magnet materials (1) of which magnetization easy axes are oriented in predetermined directions, and adhering the unmagnetized magnet materials with each other to make an assembly as shown in Fig. 1 (col. 4, lines 35-38); and applying a magnetic field to the assembly to magnetize the assembly, wherein the unmagnetized magnet materials are magnetized into magnet blocks as shown in Fig. 1. 
	However, Laskaris et al. silent a curved pulse magnetic field to the assembly to magnetize the assembly and an angle θ (where 0 ≤ θ ≤ 180 degrees holds) formed by magnetization directions of at least a pair of magnet blocks adjacent to each other is in a range of 30 degrees to 120 degrees. Oheshi et al. teach a process of making a magnet including a process of applying a curved pulse magnetic field to the assembly to magnetize as shown in Fig. 3B (col. 1, lines 19-30) and an angle θ (where 0 ≤ θ ≤ 180 degrees holds) formed by magnetization directions of at least a pair of magnet blocks adjacent to each other is in a range of 30 degrees to 120 degrees as shown in Figs. 3A and 4 A in order to improve the regularity of the periodical magnetic field of the magnetic block (col. 1, lines 19-42 and col. 2, lines 46-51). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention was made, to a person having ordinary skill in the art to modify a process of fabricating a magnet of Laskaris et al. by applying a curved pulse magnetic field to the assembly to magnetize as taught by Oheshi et al. in order to improve the regularity of the periodical magnetic field of the magnetic block.
	Re. claim 3: Oheshi et al. also teach that each unmagnetized magnet material is in a substantially rectangular parallelepiped shape as shown in Fig. 3A.
	Re. claim 4: Oheshi et al. also teach that the unmagnetized magnet materials are arrayed linearly as shown in Fig. 3A.
	Re. claim 9: Oheshi et al. also teach that the magnet has at least two magnetic poles on the face capable of yielding the maximum surface magnetic flux density as shown in Fig. 3A.

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729